             Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 1 of 37



                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION

                                                           §
    In re:                                                 §    Chapter 11
                                                           §
    BURKHALTER RIGGING, INC., et al.,1                     §    Case No. 19-30495 (MI)
                                                           §
                                    Debtors.               §   (Jointly Administered)
                                                           §



                               SCHEDULES OF ASSETS AND LIABILITIES FOR
                                    BURKHALTER TRANSPORT, INC.
                                              (19-30496)




_________________________________________________
1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
identification number, include: Burhalter Rigging Inc. (8314); Burkhalter Specialized Transport, LLC (1511);
Burkhalter Transport, Inc. (2096). The address for all of the Debtors is 16525 FM 521 Rosharon, TX 77583.
                     Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 2 of 37



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                                          §
            In re:                                                        § Chapter 11
                                                                          §
            BURKHALTER RIGGING, INC., et al.,1                            § Case No. 19-30495 (MI)
                                                                          §
                                   Debtors.                               § (Jointly Administered)
                                                                          §

                           GLOBAL NOTES, METHODOLOGY, AND SPECIFIC
                       DISCLOSURES REGARDING THE DEBTORS’ SCHEDULES OF
                   ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

                                                         Introduction

                 Burkhalter Rigging, Inc., (“Burkhalter”) and its debtor affiliates, as debtors and debtors-
        in-possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), with the
        assistance of their advisors, have filed their respective Schedules of Assets and Liabilities (the
        “Schedules”) and Statements of Financial Affairs (the “Statements,” and together with the
        Schedules, the “Schedules and Statements”) with the United States Bankruptcy Court for the
        Southern District of Texas, Houston Division (the “Bankruptcy Court”), pursuant to section 521
        of title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”), and Rule
        1007 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                These Global Notes, Methodology, and Specific Disclosures Regarding the Debtors’
        Schedules of Assets and Liabilities and Statements of Financial Affairs (the “Global Notes”)
        pertain to, are incorporated by reference in, and comprise an integral part of all of the Debtors’
        Schedules and Statements. The Global Notes should be referred to, considered, and reviewed in
        connection with any review of the Schedules and Statements.

                The Schedules and Statements do not purport to represent financial statements prepared in
        accordance with Generally Accepted Accounting Principles in the United States (“GAAP”), nor
        are they intended to be fully reconciled with the financial statements of each Debtor. Additionally,
        the Schedules and Statements contain unaudited information that is subject to further review,
        potential adjustment, and reflect the Debtors’ commercially reasonable efforts to report the assets
        and liabilities of each Debtor on an unconsolidated basis.

                The Debtors and their agents, attorneys, and financial advisors do not guarantee or warrant
        the accuracy or completeness of the data that is provided herein and shall not be liable for any loss
        or injury arising out of or caused in whole or in part by the acts, errors, or omissions, whether
        negligent or otherwise, in procuring, compiling, collecting, interpreting, reporting, communicating

        1
         The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
        number, include: Burkhalter Rigging, Inc. (8314); Burkhalter Specialized Transport, LLC (1511); Burkhalter
        Transport, Inc. (2096). The address for all of the Debtors is 16525 FM 521 Rosharon, TX 77583.


4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 3 of 37



        or delivering the information contained herein. While commercially reasonable efforts have been
        made to provide accurate and complete information herein, inadvertent errors or omissions may
        exist. The Debtors and their agents, attorneys and financial advisors expressly do not undertake
        any obligation to update, modify, revise, or re-categorize the information provided herein, or to
        notify any third party should the information be updated, modified, revised, or re-categorized. In
        no event shall the Debtors or their agents, attorneys and financial advisors be liable to any third
        party for any direct, indirect, incidental, consequential, or special damages (including, but not
        limited to, damages arising from the disallowance of a potential claim against the Debtors or
        damages to business reputation, lost business or lost profits), whether foreseeable or not and
        however caused, even if the Debtors or their agents, attorneys, and financial advisors are advised
        of the possibility of such damages.

                Mr. Ryan Bouley, the Debtors’ Chief Restructuring Officer, 2 has signed each of the
        Schedules and Statements. Mr. Bouley is an authorized signatory for each of the Debtors. In
        reviewing and signing the Schedules and Statements, Mr. Bouley necessarily has relied upon the
        efforts, statements, and representations of various personnel employed by the Debtors and their
        advisors. Mr. Bouley has not (and could not have) personally verified the accuracy of each
        statement and representation contained in the Schedules and Statements, including statements and
        representations concerning amounts owed to creditors, classification of such amounts, and creditor
        addresses.

                                       Global Notes and Overview of Methodology

        1.         Basis of Presentation. Except as otherwise noted, the asset and liability information
                   provided herein represents the Debtors’ data regarding their assets as and liabilities as of
                   January 31, 2019.

                   For financial reporting purposes, the Debtors ordinarily prepare combined financial
                   statements with a fiscal year-end of September 30th. Unlike the combined financial
                   statements, the Schedules reflect the assets and liabilities of each Debtor on a non-
                   consolidated, non-combined basis, except where otherwise indicated. Accordingly, the
                   totals listed in the Schedules will likely differ, at times materially, from the combined
                   financial reports prepared by the Debtors for financial reporting purposes or otherwise.

                   The Schedules do not purport to represent financial statements prepared in accordance with
                   GAAP, nor are they intended to be fully reconciled with the financial statements of each
                   Debtor. Additionally, the Schedules contain unaudited information that is subject to further
                   review and potential adjustment, and reflect the Debtors’ reasonable best efforts to report
                   the assets and liabilities of each Debtor on a non-combined basis. Moreover, given, among
                   other things, the uncertainty surrounding the collection and ownership of certain assets and
                   the valuation and nature of certain liabilities, to the extent that a Debtor shows more assets
                   than liabilities, this is not an admission that the Debtor was solvent as of the Petition Date
                   or at any time before the Petition Date. Likewise, to the extent a Debtor shows more




        2
            Mr. Bouley’s employment application is still pending. See Docket No. 101.


4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 4 of 37



                   liabilities than assets, this is not an admission that the Debtor was insolvent as of the
                   Petition Date or at any time before the Petition Date.

        2.         Reservation of Rights. Reasonable efforts have been made to prepare and file complete
                   and accurate Schedules and Statements; however, inadvertent errors or omissions may
                   exist. The Debtors reserve all rights to (i) amend or supplement the Schedules and
                   Statements from time to time, in all respects, as may be necessary or appropriate, including,
                   without limitation, the right to amend the Schedules and Statements with respect to any
                   and all claim (“Claim”) descriptions, designations, or Debtor(s) against which the Claim is
                   asserted; (ii) dispute or otherwise assert offsets or defenses to any Claim reflected in the
                   Schedules and Statements as to amount, liability, priority, status or classification; (iii)
                   subsequently designate any Claim as “disputed,” “contingent,” or “unliquidated;” or object
                   to the extent, validity, enforceability, priority or avoidability of any Claim. Any failure to
                   designate a Claim in the Schedules and Statements as “disputed,” “contingent,” or
                   “unliquidated” does not constitute an admission by the Debtors that such Claim or amount
                   is not “disputed,” “contingent,” or “unliquidated.” Listing a Claim does not constitute an
                   admission of liability by the Debtor against which the Claim is listed or against any of the
                   Debtors. Furthermore, nothing contained in the Schedules and Statements shall constitute
                   a waiver of rights with respect to the Debtors’ chapter 11 cases, including, without
                   limitation, issues involving Claims, substantive consolidation, defenses, equitable
                   subordination, and/or causes of action arising under the provisions of chapter 5 of the
                   Bankruptcy Code and any other relevant non-bankruptcy laws to recover assets or avoid
                   transfers. Any specific reservation or rights contained elsewhere in the Global Notes does
                   not limit in any respect the general reservation of rights contained in this paragraph.
                   Notwithstanding the foregoing, the Debtors shall not be required to update the Schedules
                   and Statements.

        3.         Description of Cases and “As Of” Information Date. On January 31, 2019 (the “Petition
                   Date”), the Debtors filed voluntary petitions for relief under chapter 11 of the Bankruptcy
                   Code. The Debtors are operating their businesses and managing their properties as debtors-
                   in-possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                   On February 4, 2019, the Bankruptcy Court entered the Order (I) Directing Joint
                   Administration of Chapter 11 Cases and (II) Granting Related Relief [Docket No. 17]. On
                   February 19, 2019, the United States Trustee for the Southern District of Texas filed the
                   Notice of Appointment of Official Committee of Unsecured Creditors pursuant to section
                   1102(a) of the Bankruptcy Code [Docket No. 85].

                   The asset and liability information provided herein represents the asset and liability data of
                   the Debtors as of the close of business on January 31, 2019, except as otherwise noted.

        4.         Financial Statements. The Debtors have a traditional monthly close practice and prepare
                   combined financial statements for all debtors on a regular monthly basis. The Debtors fiscal
                   year runs from October 1st through September 30th.

        5.         Net Book Value of Assets. It would be prohibitively expensive, unduly burdensome, and
                   an inefficient use of estate assets for the Debtors to obtain current market valuations for all


4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 5 of 37



                   of their assets. Accordingly, unless otherwise indicated, the Schedules and Statements
                   reflect the Debtors’ best estimate of net book values as of January 31, 2019. There may be
                   certain exceptions to this as noted in the Schedules. Assets with a net book value of zero
                   may not be set forth in the Schedules or scheduled with undetermined amounts. Parties are
                   cautioned that book value is not, in any way, indicative of the fair market value of any of
                   the Debtors’ assets.

                   Book values of assets prepared in accordance with GAAP generally do not reflect the
                   current performance of the assets or the impact of the commodity price environment and
                   may differ materially from the actual value and/or performance of the underlying assets.

                   The net book values may differ materially from fair market values or the amounts
                   ultimately realized.

        6.         Property Rights—Generally. Exclusion of certain property from the Schedules and
                   Statements shall not be construed as an admission that such property rights have been
                   abandoned, terminated, assigned, expired by their terms, or otherwise transferred pursuant
                   to a sale, acquisition, or other transaction. Conversely, inclusion of certain property in the
                   Schedules and Statements shall not be construed as an admission that such property rights
                   have not been abandoned, terminated, assigned, expired by their terms, or otherwise
                   transferred pursuant to a sale, acquisition, or other transaction.

                   The Debtors have made diligent efforts to attribute property to each applicable Debtor, it
                   is possible that property attributed to a particular Debtor may, in fact, be owned by another.
                   The Debtors reserve all of their rights with respect to the legal status of any and all such
                   property rights.

        7.         Personal Property. In the ordinary course of their businesses, the Debtors may lease
                   furniture, fixtures, and equipment from certain third-party lessors for use in the daily
                   operation of their business. Nothing in the Schedules and Statements is or shall be
                   construed as an admission regarding any determination as to the legal status of any lease
                   (including whether any lease is a true lease or a financing arrangement), and the Debtors
                   reserve all of their rights with respect to any such issue.

                   The Debtors have made diligent efforts to attribute property to each applicable Debtor, it
                   is possible that property attributed to a particular Debtor may, in fact, be owned by another.
                   The Debtors reserve all of their rights with respect to the legal status of any and all such
                   property rights.

        8.         Recharacterization. Notwithstanding the Debtors’ commercially reasonable efforts to
                   properly characterize, classify, categorize, or designate certain Claims, assets, executory
                   contracts, unexpired leases, and other items reported in the Schedules and Statements, the
                   Debtors may nevertheless have improperly characterized, classified, categorized,
                   designated, or omitted certain items due to the complexity and size of the Debtors’
                   businesses. Accordingly, the Debtors reserve all of their rights to re-characterize,
                   reclassify, recategorize, redesignate, add, or delete items reported in the Schedules and
                   Statements at a later time as is necessary or appropriate as additional information becomes



4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 6 of 37



                   available, including, without limitation, whether contracts or leases listed herein were
                   deemed executory or unexpired as of the Petition Date and remain executory and unexpired
                   postpetition. Disclosure of information in one or more Schedules, one or more Statements,
                   or one or more exhibits or attachments to the Schedules or Statements, even if incorrectly
                   placed, shall be deemed to be disclosed in the correct Schedules, Statements, exhibits, or
                   attachments.

        9.         Liabilities. The Debtors have sought to allocate liabilities between the prepetition and
                   postpetition periods based on the information and research conducted in connection with
                   the preparation of the Schedules and Statements. As additional information becomes
                   available and further research is conducted, the allocation of liabilities between the
                   prepetition and postpetition periods may change. Accordingly, the Debtors reserve all of
                   their rights to amend, supplement, or otherwise modify the Schedules and Statements as is
                   necessary or appropriate.

                   The liabilities listed on the Schedules do not reflect any analysis of Claims under section
                   503(b)(9) of the Bankruptcy Code. Accordingly, the Debtors reserve all of their rights to
                   dispute or challenge the validity of any asserted Claims under section 503(b)(9) of the
                   Bankruptcy Code or the characterization of the structure of any such transaction or any
                   document or instrument related to any creditor’s Claim.

        10.        Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets,
                   tax accruals, and liabilities from the Schedules and Statements, including, without
                   limitation, accrued salaries, employee benefit accruals, and accrued accounts payable. The
                   Debtors also have excluded rejection damage Claims of counterparties to executory
                   contracts and unexpired leases that may or may not be rejected, to the extent such damage
                   Claims exist. In addition, certain immaterial assets and liabilities may have been excluded.

        11.        Insiders. Solely for purposes of the Schedules and Statements, the Debtors defined
                   “insiders” as: (a) directors; (b) officers; (c) persons in control of the Debtors; and (d)
                   relatives of the Debtors’ directors, officers or persons in control of the Debtors. Persons
                   listed as “insiders” have been included for informational purposes only and by including
                   them in the Schedules and Statements, shall not constitute an admission that those persons
                   are insiders for purposes of section 101(31) of the Bankruptcy Code. Moreover, the Debtors
                   do not take any position with respect to: (a) any insider’s influence over the control of the
                   Debtors; (b) the management responsibilities or functions of any such insider; (c) the
                   decision making or corporate authority of any such insider; or (d) whether the Debtors or
                   any such insider could successfully argue that he or she is not an “insider” under applicable
                   law or with respect to any theories of liability or for any other purpose.

        12.        Intellectual Property Rights. Exclusion of certain intellectual property shall not be
                   construed as an admission that such intellectual property rights have been abandoned,
                   terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
                   acquisition, or other transaction.

                   In addition, although the Debtors have made diligent efforts to attribute intellectual
                   property to the rightful Debtor entity, in certain instances, intellectual property owned by


4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 7 of 37



                   one Debtor may, in fact, be owned by another Debtor or by an affiliate. Accordingly, the
                   Debtors reserve all of their rights with respect to the legal status of any and all such
                   intellectual property rights.

        13.        Executory Contracts. Although the Debtors made diligent attempts to attribute an
                   executory contract to its rightful Debtor, in certain instances, the Debtors may have
                   inadvertently failed to do so due to the complexity and size of the Debtors’ businesses.
                   Accordingly, the Debtors reserve all of their rights with respect to the named parties of any
                   and all executory contracts, including the right to amend Schedule G.

                   The Debtors’ executory contracts and unexpired leases have been set forth in Schedule G.
                   The Debtors’ rejection of executory contracts and unexpired leases may result in the
                   assertion of rejection damage claims; the Schedules and Statements do not reflect any
                   claims for rejection damages. The Debtors reserve the right to make any arguments and
                   objections with respect to the assertion of any claims related to contracts or leases,
                   including that any contract or lease identified on Schedule G is not an executory contract
                   or unexpired lease for purposes of section 365 of the Bankruptcy Code.

        14.        Materialman’s/Mechanic’s Liens. The inventories, property, and equipment listed in the
                   Schedules and Statements are presented without consideration of any materialman’s or
                   mechanic’s liens.

        15.        Classifications. Listing (a) a Claim on Schedule D as “secured,” (b) a Claim on Schedule
                   E/F as “priority,” (c) a Claim on Schedule E/F as “unsecured,” or (d) a contract on Schedule
                   G as “executory” or “unexpired,” does not constitute an admission by the Debtors of the
                   legal rights of the claimant or a waiver of the Debtors’ rights to re-characterize or reclassify
                   such Claims or contracts or to setoff of such Claims.

        16.        Claims Description. Schedules D and E/F permit each of the Debtors to designate a Claim
                   as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a Claim on a
                   given Debtor’s Schedules and Statements as “disputed,” “contingent,” or “unliquidated”
                   does not constitute an admission by that Debtor that such amount is not “disputed,”
                   “contingent,” or “unliquidated,” or that such Claim is not subject to objection. The Debtors
                   reserve all of their rights to dispute, or assert offsets or defenses to, any Claim reflected on
                   their respective Schedules and Statements on any grounds, including liability or
                   classification. Additionally, the Debtors expressly reserve all of their rights to
                   subsequently designate such Claims as “disputed,” “contingent” or “unliquidated.”
                   Moreover, listing a Claim does not constitute an admission of liability by the Debtors.

        17.        Causes of Action. Despite their commercially reasonable efforts to identify all known
                   assets, the Debtors may not have listed all of their causes of action or potential causes of
                   action against third-parties as assets in the Schedules and Statements, including, without
                   limitation, causes of actions arising under the provisions of chapter 5 of the Bankruptcy
                   Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers. The
                   Debtors reserve all of their rights with respect to any cause of action (including avoidance
                   actions), controversy, right of setoff, cross claim, counterclaim, or recoupment and any
                   claim on contracts or for breaches of duties imposed by law or in equity, demand, right,


4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 8 of 37



                   action, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account,
                   defense, power, privilege, license, and franchise of any kind or character whatsoever,
                   known, unknown, fixed or contingent, matured or unmatured, suspected or unsuspected,
                   liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable
                   directly or derivatively, whether arising before, on, or after the Petition Date, in contract or
                   in tort, in law or in equity, or pursuant to any other theory of law (collectively, “Causes of
                   Action”) they may have, and neither these Global Notes nor the Schedules and Statements
                   shall be deemed a waiver of any claims or Causes of Action or in any way prejudice or
                   impair the assertion of such claims or Causes of Action.

        18.        Summary of Significant Reporting Policies. The following is a summary of significant
                   reporting policies:

                   •       Undetermined Amounts. The description of an amount as “unknown,” “TBD” or
                           “undetermined” is not intended to reflect upon the materiality of such amount.

                   •       Totals. All totals that are included in the Schedules and Statements represent totals
                           of all known amounts. To the extent there are unknown or undetermined amounts,
                           the actual total may be different than the listed total.

                   •       Paid Claims. The Debtors were authorized (but not directed) to pay certain
                           outstanding prepetition Claims pursuant to various orders entered by the
                           Bankruptcy Court. To the extent the Debtors pay any of the Claims listed in the
                           Schedules and Statements pursuant to any orders entered by the Bankruptcy Court,
                           the Debtors reserve all of their rights to amend or supplement the Schedules and
                           Statements or take other action as is necessary or appropriate to avoid over-payment
                           of or duplicate payments for any such liabilities.

                   •       Liens. Property and equipment listed in the Schedules and Statements are presented
                           without consideration of any liens that may attach (or have attached) to such
                           property and equipment.

        19.        Estimates and Assumptions. To prepare and file the Schedules in accordance with the
                   deadline established in the Debtors’ chapter 11 cases, management was required to make
                   certain estimates and assumptions that affected the reported amounts of these assets and
                   liabilities. Actual results could differ from those estimates, perhaps materially. The
                   Debtors reserve all rights to amend the reported amounts of assets and liabilities to reflect
                   changes in those estimates or assumptions.

        20.        Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.

        21.        Intercompany Payables and Receivables. Intercompany payables and receivables
                   between the Debtors are set forth on Schedule E/F or Schedule A/B.77, as applicable.

                   As described more fully in the Debtors’ Emergency Motion for Entry of Order (I) Allowing
                   Debtors to Temporarily Use their Existing Bank Account (II) Granting a 45 Day Extension
                   for Debtors to Comply with the Operating Guidelines and Reporting Requirements for



4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 9 of 37



                   Debtors in Possession and (III) Granting Related Relief [Docket No. 13] (the “Cash
                   Management Motion”), BRI maintains the Debtors’ main operating account, which
                   receives and disburses funds, as necessary, to accounts maintained at the various Debtors.

                   The listing by the Debtors of any account between a Debtor and another Debtor or between
                   a Debtor and a non-Debtor affiliate is a statement of what appears in a particular Debtor’s
                   books and records and does not reflect any admission or conclusion of the Debtors
                   regarding the allowance, classification, characterization, validity, or priority of such
                   account. The Debtors take no position in these Schedules and Statements as to whether
                   such accounts would be allowed as a Claim, an Interest, or not allowed at all. As such, the
                   amounts for intercompany balances are scheduled as undetermined. The Debtors and all
                   parties in interest reserve all rights with respect to such accounts.

        22.        Setoffs. The Debtors periodically incur certain setoffs in the ordinary course of business.

                   Setoffs in the ordinary course can result from various items including, but not limited to,
                   intercompany transactions, pricing discrepancies, returns, warranties, refunds, negotiations
                   and/or disputes between the Debtors and their customers and/or suppliers. These normal
                   setoffs are consistent with the ordinary course of business in the Debtors’ industry and can
                   be particularly voluminous, making it unduly burdensome and costly for the Debtors to list
                   such ordinary course setoffs. Therefore, although such setoffs and other similar rights may
                   have been accounted for when scheduling certain amounts, these ordinary course setoffs
                   are not independently accounted for, and as such, are or may be excluded from the Debtors’
                   Schedules and Statements.

        23.        Confidentiality. In certain instances, the sensitivity of certain information may require its
                   omission from the Schedules and Statements. To the extent possible, the alterations,
                   redactions, consolidations, and omissions have been limited to the extent determined by
                   the Debtors to be necessary or appropriate to protect the Debtors or third parties while also
                   providing interested parties with sufficient information in response to the Schedules and
                   Statements. The Debtors have not included home addresses of current and former
                   employees or directors and customer names and addresses in the Schedules and Statements.
                   The Debtors will mail any required notice or other documents to the address listed in their
                   books and records for such individuals.

        24.        Global Notes Control. In the event that the Schedules and Statements differ from these
                   Global Notes, the Global Notes shall control.



                             Specific Disclosures with Respect to the Debtors’ Schedules

        Schedule A/B.3. The bank account balances listed are as of the Petition Date.

        Schedule A/B.8. The Debtors maintain certain insurance policies essential to continued
        operations. The terms of these policies are characteristic of insurance policies typically maintained
        by corporate entities that are similar in size and nature to the Debtors. The Debtors maintain
        various policies of insurance, including, but not limited to, property, casualty, motor vehicles,


4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 10 of 37



        workers’ compensation, general liability, and director and officer liability. As more fully set forth
        in the Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing the
        Debtors to (A) Maintain Existing Insurance Coverage and Existing Insurance Premium Financing
        Agreements, (B) Satisfy all Prepetition Obligations Related to that Insurance Coverage in the
        Ordinary Course of Business, and (C) Renew, Supplement, or Enter into New Insurance Coverage
        in the Ordinary Course of Business, and (II) Granting Related Relief Notice under BLR (9013-
        1(b) and 9013-1(i) [Docket No. 13] (the “Insurance Motion”), certain policy premiums are
        financed.

        Schedule A/B.11. The Debtors have disclosed the net book value with respect to accounts
        receivable listed on Schedule A/B.11, which represents the amount of the accounts receivable
        netted by any “doubtful accounts.” Further, amounts include intercompany receivable balances,
        the collectability of which is unknown.

        Schedule A/B.47 & 50. For convenience purposes, and due to the interest of time, all of the
        Debtors titled and un-titled automobiles, machinery, and equipment are listed in schedule 50. The
        value of the Debtor’s interest is reflected at net book value.

        Schedule A/B.55. The Debtors leasehold improvements are included at net book value and are
        improvements to the Debtors leased property that is not owned by the Debtors.

        Schedule A/B.63. For confidentiality reasons, the Debtors have not provided a customer list.

        Schedule A/B.70. Please refer to Schedule G for a listing of all executory contracts. The
        valuations as to the Debtors’ interest in these agreements is unknown at the time of filing.

        Schedule A/B.72. In certain instances, the Debtors have submitted tax returns that are currently
        pending in which the Debtors may be entitled to a tax refund. As such, the value of the Debtors’
        interest is estimated, as the applicable taxing authorities may dispute the Debtors’ tax returns or
        reach a settlement on the exact amount of any tax refund. The Debtors have not made any
        determination that a tax refund is an asset of a particular Debtor, and the Debtors reserve all of
        their rights on this issue. NOL’s have not been scheduled as any benefit to the Debtors of the
        NOL’s to offset future taxable income has not been determined.

        Schedule A/B.74 & 75. In the ordinary course of their businesses, the Debtors may have accrued,
        or may subsequently accrue, certain rights to causes of action, counterclaims, setoffs, or refunds
        with their contract counterparties, suppliers, or vendors or potential warranty claims against their
        suppliers or vendors. The Debtors reserve all of their rights with respect to such potential causes
        of action, counterclaims, setoffs, refunds, and claims, including the right to amend Schedule
        A/B.75 & 75.

        Schedule D. Except as otherwise agreed pursuant to a stipulation or order entered by the
        Bankruptcy Court, the Debtors reserve their rights to dispute or challenge the validity, perfection,
        or immunity from avoidance of any lien purported to be granted or perfected in any specific asset
        of a secured creditor listed on Schedule D of any Debtor. Moreover, although the Debtors have
        scheduled claims of various creditors as secured claims, the Debtors reserve all of their rights to
        dispute or challenge the secured nature of any such creditor’s claim or the characterization of the
        structure of any such transaction or any document or instrument related to such creditor’s claim.


4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 11 of 37



        The descriptions provided in Schedule D are solely intended to be a summary, and not an
        admission of liability.

        Reference to the applicable loan agreements and related documents is necessary for a complete
        description of the collateral and the nature, extent, and priority of liens. Nothing in the Global
        Notes or the Schedules and Statements shall be deemed a modification or interpretation of the
        terms of such agreements. Except as specifically stated herein, real property lessors, utility
        companies, and other parties that may hold security deposits have not been listed on Schedule D.
        The Debtors reserve all of their rights to amend Schedule D to the extent that the Debtors determine
        that any claims associated with such agreements should be reported on Schedule D. Nothing herein
        shall be construed as an admission by the Debtors of the legal rights of the claimant or a waiver of
        the Debtors’ rights to recharacterize or reclassify such claim or contract.

        Moreover, the Debtors have not included on Schedule D parties that may believe their claims are
        secured through setoff rights or inchoate statutory lien rights. Where an administrative agent or
        trustee serves with respect to any prepetition secured debt, only the administrative agent or trustee,
        as applicable, is listed as the creditor on Schedule D and not any other party that may hold a portion
        of the debt.

        The claim amounts listed reflect approximate amounts as of the Petition Date.

        Schedule E/F. The listing by the Debtors of any account between a Debtor and another Debtor or
        between a Debtor and a non-Debtor affiliate is a statement of what appears in a particular Debtor’s
        books and records and does not reflect any admission or conclusion of the Debtors regarding the
        allowance, classification, characterization, validity, or priority of such account. The Debtors take
        no position in these Schedules and Statements as to whether such accounts would be allowed as a
        Claim, an Interest, or not allowed at all. As such, the amounts for intercompany balances are
        scheduled as undetermined. The Debtors and all parties in interest reserve all rights with respect
        to such accounts.

        The Bankruptcy Court has authorized the Debtors, in their discretion, to pay certain liabilities that
        may be entitled to priority under the applicable provisions of the Bankruptcy Code. For example,
        on February 6, 2019, the Bankruptcy Court entered the Final Order (I) Authorizing The Debtors
        to (A) Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and (B)
        Continue Employee Benefits Programs and (II) Granting Related Relief [Docket No. 52] (the
        “Wages and Benefits Order”), authorizing the Debtors to pay or honor certain prepetition
        obligations with respect to employee wages, salaries and other compensation, accrued and unpaid
        vacation liability, reimbursable employee expenses, and similar benefits. As a result of the Wages
        and Benefits Order, the Debtors believe that employee claims for prepetition wages have been or
        will be satisfied, and such amounts are not listed in the Debtors’ Schedules.

        The Bankruptcy Court has also authorized the Debtors to pay, in their discretion, certain
        outstanding claims on a postpetition basis. Certain Debtors may pay claims listed on Schedule F
        during these chapter 11 cases pursuant to orders of the Bankruptcy Court and reserve all of their
        rights to amend or supplement Schedule E/F or take other action as necessary or appropriate to
        avoid overpayment of, or duplicate payments for, any such liabilities.




4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 12 of 37



        In addition, the Debtors have received authority by order of the Bankruptcy Court to pay certain
        taxes, including, but not limited to, sales, use, franchise, income, and payroll taxes. The Debtors
        believe that certain claims on account of such taxes have been or will be satisfied. Out of an
        abundance of caution, however, the Debtors have listed the taxing authorities on Schedule E/F for
        each Debtor as “undetermined”.

        The Debtors have used their best reasonable efforts to report all prepetition general unsecured
        claims against the Debtors on Schedule E/F based upon the Debtors’ existing books and records
        as of the Petition Date. The claims of individual creditors for, among other things, various services
        may not reflect credits or allowances due from such creditors to the applicable Debtor. Schedule
        E/F may not reflect invoices received by the Debtors after the Petition Date on account of
        prepetition goods and services. The Debtors reserve all of their rights with respect to any credits
        and allowances, including the right to assert objections and/or setoffs with respect to same.

        The claims listed on Schedule E/F arose or were incurred on various dates. In certain instances,
        the date on which a claim arose, including whether such claim arose before or after the Debtors
        initiated these chapter 11 cases, is an open issue of fact. Although reasonable efforts have been
        made to identify the date of incurrence of each claim, determining the date upon which each claim
        in Schedule E/F was incurred or arose would be unduly burdensome and cost prohibitive and,
        therefore, when the date the debt was incurred was not readily available, the Debtors have listed
        the date as “various”.

        Schedule E/F does not include certain deferred charges, deferred liabilities, accruals, or general
        reserves. While not listed on Schedule E/F, such amounts are, reflected on the Debtors’ books and
        records to the extent required in accordance with GAAP. Such accruals are general estimates of
        liabilities and do not represent specific claims as of the Petition Date.

        Certain of the claims described on Schedule E/F as “litigation claims” may include potential or
        threatened legal disputes that are not formally recognized by an administrative, judicial, or other
        adjudicative forum due to certain procedural conditions that counterparties have yet to satisfy.
        Any information contained in Schedule E/F with respect to such potential litigation shall not be a
        binding representation on the Debtors’ liabilities with respect to any of the potential suits and
        proceedings included herein. Some of the claims involved in litigation listed on Schedule E/F may
        be subject to subordination pursuant to section 510 of the Bankruptcy Code.

        The Debtors expressly incorporate by reference into Schedule E/F all parties to pending litigation
        listed in Statement 7 as contingent, unliquidated, and disputed claims, to the extent not already
        listed on Schedule E/F.

        To the extent they are known, Schedule E/F reflects the prepetition amounts owing to
        counterparties to executory contracts and unexpired leases. Such prepetition amounts, however,
        may be paid in connection with the assumption or the assumption and assignment of an executory
        contract or unexpired lease. Additionally, Schedule E/F does not include potential rejection
        damage claims, if any, of the counterparties to executory contracts and unexpired leases that may
        be rejected.




4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 13 of 37



        Schedule G. The Debtor’s business is complex. Although the Debtor’s existing books, records,
        and financial systems have been relied upon to identify and schedule executory contracts and
        unexpired leases at each of the Debtors and diligent efforts have been made to ensure the accuracy
        of each Debtor’s Schedule G, inadvertent errors, omissions, or over-inclusion may have occurred.
        Certain information, such as the contract information of the counterparty, may not be included
        where such information could not be obtained using the Debtors’ reasonable efforts.

        Listing a contract or lease on Schedule G does not constitute an admission by the Debtors as to the
        validity or enforceability of any such contract or lease, an admission that such contract is an
        executory contract or unexpired lease or an admission that such contract or lease was in effect on
        the Petition Date. The Debtors hereby reserve all of their rights to dispute the validity, status, or
        enforceability of any contracts, leases, or other agreements set forth on Schedule G and to amend
        or supplement Schedule G as necessary. Certain of the contracts and leases listed on Schedule G
        may contain certain renewal options, guarantees of payment, indemnifications, options to
        purchase, rights of first refusal, and other miscellaneous rights. Such rights, powers, duties, and
        obligations are not set forth separately on Schedule G.

        Omission of a contract or lease from Schedule G does not constitute an admission by the Debtors
        that such omitted contract or lease is not an executory contract or unexpired lease. The Debtors’
        rights under the Bankruptcy Code with respect to any such omitted contracts or leases are not
        waived by the omission and are hereby reserved in full. Schedule G may be amended at any time
        to add any omitted contract, agreement or lease.

        Certain of the instruments reflected on Schedule G may contain renewal options, guarantees of
        payments, options to purchase, rights of first refusal, rights to lease additional lands, and other
        miscellaneous rights. Such rights, powers, duties, and obligations are not separately set forth on
        Schedule G. The Debtors hereby expressly reserve the right to assert that any instrument listed on
        Schedule G is an executory contract within the meaning of section 365 of the Bankruptcy Code.
        The Debtors reserve all of their rights, claims, and causes of action with respect to claims
        associated with any contracts and agreements listed on the Schedules, including their right to
        dispute or challenge the characterization or the structure of any transaction, document, or
        instrument (including any intercompany agreement) related to a creditor’s claim.

        Certain confidentiality and non-compete agreements may not be listed on Schedule G. The
        Debtors reserve all of their rights with respect to such agreements.

        Certain of the contracts and agreements listed on Schedule G may consist of several parts,
        including, purchase orders, amendments, restatements, waivers, letters and other documents that
        may not be listed on Schedule G or that may be listed as a single entry. The Debtors expressly
        reserve their rights to challenge whether such related materials constitute an executory contract or
        unexpired lease, a single contract or lease, or multiple, severable, or separate contracts or leases.

        The contracts, agreements, and leases listed on Schedule G may have expired or may have been
        modified, amended, or supplemented from time to time by various amendments, restatements,
        waivers, estoppel certificates, letters, memoranda, and other documents, instruments, and
        agreements that may not be listed therein despite the Debtors’ use of reasonable efforts to identify
        such documents. Further, unless otherwise specified on Schedule G, each executory contract or


4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 14 of 37



        unexpired lease listed thereon shall include all exhibits, schedules, riders, modifications,
        declarations, amendments, supplements, attachments, restatements, or other agreements made
        directly or indirectly by any agreement, instrument, or other document that in any manner affects
        such executory contract or unexpired lease, without respect to whether such agreement, instrument,
        or other document is listed thereon.

        The Debtors have made a reasonable effort to determine the effective date and expiration date of
        each executory contract and unexpired lease for Schedule G. In some cases, the dates listed on
        Schedule G are estimated. To determine the exact expiration date for particular contracts or leases,
        parties are advised to review the individual contracts or leases, rather than simply relying on the
        dates listed on Schedule G. The Debtors reserve all their rights in this regard.

        Although the Debtors made diligent attempts to attribute an executory contract or unexpired lease
        to its rightful Debtor, in certain instances, the Debtors may have inadvertently failed to do so.
        Accordingly, the Debtors reserve all of their rights with respect to the named parties of any and all
        executory contracts and unexpired leases, including the right to amend Schedule G.

        The listing of any contract or lease on Schedule G does not constitute an admission by the Debtors
        as to the validity of any such contract or lease or that such contract or lease is an executory contract
        or unexpired lease. The Debtors reserve all of their rights to dispute the effectiveness of any such
        contract or lease listed on Schedule G or to amend Schedule G at any time to remove any contract
        or lease.

        .

                          Specific Disclosures with Respect to the Debtors’ Statements

        Statements 1 and 2. For financial reporting purposes, the Debtors ordinarily prepare combined
        financial statements, and determine their gross revenue on a combined basis in the ordinary course
        of business. Unlike the combined financial statements, the Statements reflect the business and
        non-business revenue of each Debtor on a non-consolidated and non-combined basis, except where
        otherwise indicated. Accordingly, the totals listed in the Statements may differ, at times
        materially, from the consolidated and combined financial reports prepared by the Debtors for
        financial reporting purposes or otherwise. The Debtors fiscal year-end runs from October 1st to
        September 30th. Statements 1 and 2 reflect the Debtors’ gross revenue from business and non-
        business revenue (including interest and other income) for fiscal years 2017 and 2018 and for the
        period October 1, 2018 through January 31, 2019. The revenue listed is based on the Debtors’
        books and records. The gross revenues from the business and non-business revenues include
        intercompany revenues for services provided by one Debtor to another Debtor.

        Statement 3. Statement 3 includes any disbursement or other transfer made by the Debtors except
        for those made to insiders (included in Statement 4), employee payroll and expense
        reimbursements and interbank transfers done as part of the Debtors’ cash management system. In
        Statement 3, disbursements made on account of multiple invoices may be reflected as a single
        payment.

        As described more fully in the Cash Management Motion, all disbursements listed in Statement 3
        are made through the Debtors’ cash management system. Burkhalter Rigging, Inc. is the Debtors’


4842-2539-8154.1
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 15 of 37



        main operating entity, and the vast majority of the revenues received and disbursements paid by
        the Debtors flow through bank accounts held in the name of this Debtor. It would be unduly
        burdensome and administratively inefficient to attribute specific payments made (or portions of
        payments) to individual Debtors. Therefore, the Debtors have reflected such payments on
        Statement 3 for Burkhalter Rigging, Inc.

        Statement 4. Statement 4 accounts for the Debtors’ cash transfers to or for the benefit of insiders.
        The listing of any person or entity is not intended to be nor shall it be construed as a legal
        characterization of such party as an insider under applicable law, and does not act as an admission
        of any fact, claim, right, or defense, and all such rights, claims and defenses are hereby reserved.

        Directors and officers listed as transferees in Statement 4 may be (i) directors or officers of
        Burkhalter Rigging, Inc., as well as directors or officers of other Debtors or non-Debtor affiliates
        or (ii) former directors or officers no longer employed by the Debtors.

        Insider payments for all Debtor entities are shown on Statement 4 for Burkhalter Rigging, Inc.
        Directors and officers listed as transferees in Statement 4 may be directors and officers of one or
        more Debtors.

        Statement 7. Information provided in Statement 7 includes only those legal disputes and
        administrative proceedings that are formally recognized by an administrative, judicial or other
        adjudicative forum. In the Debtors’ attempt to provide full disclosure, to the extent a legal dispute
        or administrative proceeding is not formally recognized by an administrative, judicial or other
        adjudicative forum due to certain procedural conditions that counterparties have yet to satisfy, the
        Debtors have identified such matters on Schedule F for the applicable Debtor. Additionally, any
        information contained in Statement 7 shall not be a binding representation of the Debtors’
        liabilities with respect to any of the suits and proceedings identified therein.

        Statement 11. Disbursements listed in Statement 11 were initiated and disbursed by Burkhalter
        Rigging, Inc., but were for the benefit of all Debtors.

        Statement 25. The dates of existence of the businesses for which the Debtors have an interest
        reflect the year of incorporation of the entity reflected and do not reflect the incorporation dates of
        any predecessor entities.

        Statement 26d. The Debtors provide certain parties, such as its lenders, potential investors,
        customers, vendors, its financial and tax advisors and other business partners with financial
        statements. The Debtors do not maintain complete lists to track such disclosures and therefore has
        not provided lists of these parties in response to this question.

        Statement 30. Please see Statement 4 of this form for transfers to insiders.




4842-2539-8154.1
                         Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 16 of 37


Fill in this information to identify the case:

Debtor name: Burkhalter Transport, Inc.

United States Bankruptcy for the District of: Southern Texas
                                                                                                            Check if this is an
Case number: 19-30496
                                                                                                            amended ling


    Summary of Assets



1. Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B)
 1a. Real property:                                                                           $0.00
         Copy line 88 from Schedule A/B
 1b. Total personal property:                                                                 $157,238.17
         Copy line 91A from Schedule A/B
 1c. Total of all property:                                                                   $157,238.17
         Copy line 92 from Schedule A/B

    Summary of Liabilities




2. Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)               $0.00
Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D

3. Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
 3a. Total claim amounts of priority unsecured claims:                                        $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F
 3b. Total amount of claims of nonpriority amount of unsecured claims:                        $3,000.92
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F


4. Total Liabilities                                                                          $3,000.92
Lines 2 + 3a + 3b
                          Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 17 of 37


 Fill in this information to identify the case:

 Debtor name: Burkhalter Transport, Inc.

 United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                            Check if this is an
 Case number: 19-30496
                                                                                                                                                            amended ling


O cial Form 206A/B
Schedule A/B: Assets — Real and Personal Property 12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which the debtor
holds rights and powers exercisable for the debtor's own bene t. Also include assets and properties which have no book value, such as fully depreciated assets or assets that
were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Of cial Form
206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and case number
(if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts from the attachment in
the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a xed asset schedule or depreciation schedule,
that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured claims. See the
instructions to understand the terms used in this form.

    Part 1: Cash and cash equivalents



1. Does the debtor have any cash or cash equivalents?

        No. Go to Part 2.
        Yes. Fill in the information below.


   All cash or cash equivalents owned or controlled by the debtor                                                                        Current value of debtor’s interest


 2. Cash on hand

 2.1                                                                                                                                    $0.00



 3. Checking, savings, money market, or nancial brokerage accounts (Identify all)
 Name of institution (bank or brokerage rm)                         Type of account                       Last 4 digits of account
                                                                                                          #

 3.1      TRUSTMARK BANK                                                    CHECKING                      9715                          $45.74


 4. Other cash equivalents (Identify all)
 4.1                                                                                                                                    $0.00



 5. Total of Part 1
 Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                          $45.74
                         Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 18 of 37
  Part 2: Deposits and prepayments



6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes. Fill in the information below.



                                                                                                                            Current value of debtor’s interest
7. Deposits, including security deposits and utility deposits
Description, including name of holder of deposit


7.1                                                                                                                         $0.00



8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
Description, including name of holder of prepayment


8.1                                                                                                                         $0.00



9. Total of Part 2
Add lines 7 through 8. Copy the total to line 81.
                                                                                                                            $0.00


  Part 3: Accounts receivable



10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes. Fill in the information below.



                                                                                                                            Current value of debtor’s interest
11. Accounts receivable
11a.    90 days old or        48,042.43                                  - 0.00                                = ........   $48,042.43
        less:                 face amount                                 doubtful or uncollectible accounts     

11b.    Over 90 days old:     0.00                                       - 0.00                                = ........   $0.00
                               face amount                                doubtful or uncollectible accounts     


12. Total of Part 3
Current value on lines 11a + 11b = line 12. Copy the total to line 82.
                                                                                                                            $48,042.43
                        Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 19 of 37
  Part 4: Investments



13. Does the debtor own any investments?

       No. Go to Part 5.
       Yes. Fill in the information below.



                                                                                     Valuation method used for current      Current value of debtor’s interest
                                                                                     value
14. Mutual funds or publicly traded stocks not included in Part 1
Name of fund or stock:


14.1                                                                                                                        $0.00



15. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including any interest in an
LLC, partnership, or joint venture
Name of entity:                                                       % of
                                                                      ownership:

15.1                                                                          %                                             $0.00



16. Government bonds, corporate bonds, and other negotiable and non-negotiable instruments not included in Part 1
Describe:


16.1                                                                                                                        $0.00



17. Total of Part 4
Add lines 14 through 16. Copy the total to line 83.
                                                                                                                            $0.00


  Part 5: Inventory, excluding agriculture assets



18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes. Fill in the information below.



 General description                                     Date of        Net book value of          Valuation method         Current value of debtor’s interest
                                                         the last       debtor's interest          used for current value
                                                         physical       (Where available)
                                                         inventory
19. Raw materials
                                                                        $                                                   $0.00


20. Work in progress
                                                                        $                                                   $0.00
                        Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 20 of 37
21. Finished goods, including goods held for resale
                                                                         $                                                       $0.00


22. Other inventory or supplies
                                                                         $                                                       $0.00


23. Total of Part 5
Add lines 19 through 22. Copy the total to line 84.
                                                                                                                                  $0.00


24. Is any of the property listed in Part 5 perishable?

      No
      Yes



25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was led?

       No
       Yes      Book value    $                                 Valuation method                                      Current value   $


26. Has any of the property listed in Part 5 been appraised by a professional within the last year?

      No
      Yes


  Part 6: Farming and shing-related assets (other than titled motor vehicles and land)



27. Does the debtor own or lease any farming and shing-related assets (other than titled motor vehicles and land)?

      No. Go to Part 7.
      Yes. Fill in the information below.



 General description                                                      Net book value of           Valuation method            Current value of debtor’s interest
                                                                          debtor's interest           used for current value
                                                                          (Where available)
28. Crops—either planted or harvested
                                                                         $                                                       $0.00


29. Farm animals Examples: Livestock, poultry, farm-raised sh
                                                                         $                                                       $0.00


30. Farm machinery and equipment (Other than titled motor vehicles)
                                                                         $                                                       $0.00


31. Farm and shing supplies, chemicals, and feed
                                                                         $                                                       $0.00
                        Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 21 of 37
32. Other farming and shing-related property not already listed in Part 6
                                                                          $                                                    $0.00


33. Total of Part 6
Add lines 28 through 32. Copy the total to line 85.
                                                                                                                               $0.00


34. Is the debtor a member of an agricultural cooperative?

        No
        Yes. Is any of the debtor’s property stored at the cooperative?
                       No
                       Yes



35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was led?

       No
       Yes            Book $                                     Valuation                                              Current $
                      value                                       method                                                  value

36. Is a depreciation schedule available for any of the property listed in Part 6?

       No
       Yes



37. Has any of the property listed in Part 6 been appraised by a professional within the last year?

       No
       Yes


  Part 7: O ce furniture, xtures, and equipment; and collectibles



38. Does the debtor own or lease any o ce furniture, xtures, equipment, or collectibles?

       No. Go to Part 8.
       Yes. Fill in the information below.



 General description                                                      Net book value of           Valuation method         Current value of debtor’s interest
                                                                          debtor's interest           used for current value
                                                                          (Where available)
39. O ce furniture
39.1                                                                      $                                                    $0.00



40. O ce xtures
40.1                                                                      $                                                    $0.00



41. O ce equipment, including all computer equipment and communication systems equipment and software
41.1                                                                      $                                                    $0.00
                          Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 22 of 37
42. Collectibles Examples: Antiques and gurines; paintings, prints, or other artwork; books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card collections;
other collections, memorabilia, or collectibles

42.1                                                                            $                                                               $0.00



43. Total of Part 7
Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                                 $0.00


44. Is a depreciation schedule available for any of the property listed in Part 7?

       No
       Yes



45. Has any of the property listed in Part 7 been appraised by a professional within the last year?

       No
       Yes


  Part 8: Machinery, equipment, and vehicles



46. Does the debtor own or lease any machinery, equipment, or vehicles?

       No. Go to Part 9.
       Yes. Fill in the information below.



 General description                                                             Net book value of               Valuation method                Current value of debtor’s interest
 Include year, make, model, and identi cation numbers (i.e., VIN,                debtor's interest               used for current value
 HIN, or N-number)                                                               (Where available)
47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

47.1                                                                            $                                                               $0.00




48. Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors, oating homes, personal watercraft, and shing vessels
48.1                                                                            $                                                               $0.00




49. Aircraft and accessories
49.1                                                                            $                                                               $0.00




50. Other machinery, xtures, and equipment (excluding farm machinery and equipment)
50.1                                                                            $ 109,150.00                    BOOK VALUE                      $109,150.00
SEE ATTACHED SCHEDULE A/B 50 EXHIBIT
                        Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 23 of 37
51. Total of Part 8.
Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                    $109,150.00


52. Is a depreciation schedule available for any of the property listed in Part 8?

       No
       Yes



53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

       No
       Yes


  Part 9: Real Property



54. Does the debtor own or lease any real property?

       No. Go to Part 10.
       Yes. Fill in the information below.



55. Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
 Description and location of property                      Nature and extent of         Net book value of             Valuation method         Current value of
 Include street address or other description such as       debtor’s interest in         debtor's interest             used for current value   debtor’s interest
 Assessor Parcel Number (APN), and type of                 property                     (Where available)
 property (for example, acreage, factory,
 warehouse, apartment or o ce building), if
 available.

55.1    CORPORATE HEADQUARTERS,                           LEASED                       $ 0.00                         N/A                      $0.00
        2193 US-45, COLUMBUS, MS                          PROPERTY
        39701

55.2    FILED OFFICE/YARD, 16525 FM                       LEASED                       $ 0.00                         N/A                      $0.00
        251, ROSHARON, TX 77583                           PROPERTY


56. Total of Part 9.
Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.
                                                                                                                                    $0.00


57. Is a depreciation schedule available for any of the property listed in Part 9?

       No
       Yes



58. Has any of the property listed in Part 9 been appraised by a professional within the last year?

       No
       Yes
                        Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 24 of 37
  Part 10: Intangibles and intellectual property



59. Does the debtor have any interests in intangibles or intellectual property?

       No. Go to Part 11.
       Yes. Fill in the information below.



 General description                                                     Net book value of            Valuation method               Current value of debtor’s interest
                                                                         debtor's interest            used for current value
                                                                         (Where available)
60. Patents, copyrights, trademarks, and trade secrets
60.1                                                                    $                                                            $0.00



61. Internet domain names and websites
61.1     www.burkhalter.net                                             $ 0.00                       NET BOOK VALUE                  $0.00


61.2     www.burkhalterequipment.net                                    $ 0.00                       NET BOOK VALUE                  $0.00



62. Licenses, franchises, and royalties
62.1                                                                    $                                                            $0.00



63. Customer lists, mailing lists, or other compilations
63.1                                                                    $                                                            $0.00



64. Other intangibles, or intellectual property
64.1                                                                    $                                                            $0.00



65. Goodwill
65.1                                                                    $                                                            $0.00



66. Total of Part 10.
Add lines 60 through 65. Copy the total to line 89.
                                                                                                                                     $0.00


67. Do your lists or records include personally identi able information of customers (as de ned in 11 U.S.C. §§ 101(41A) and 107)?

       No
       Yes
                        Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 25 of 37
68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?

       No
       Yes



69. Has any of the property listed in Part 10 been appraised by a professional within the last year?

       No
       Yes


  Part 11: All other assets



70. Does the debtor own any other assets that have not yet been reported on this form?
Include all interests in executory contracts and unexpired leases not previously reported on this form.

       No. Go to Part 12.
       Yes. Fill in the information below.



                                                                                                                                Current value of debtor’s interest
71. Notes receivable
Description (include name of obligor)
71.1                                                                          -                                    =          $0.00
                                             total face amount                         doubtful or uncollectible
                                                                                       amount




72. Tax refunds and unused net operating losses (NOLs)
Description (for example, federal, state, local)
72.1                                                                                            Tax year                       $0.00



73. Interests in insurance policies or annuities
73.1                                                                                                                           $0.00



74. Causes of action against third parties (whether or not a lawsuit has been led)
74.1                                                                                                                           $0.00
Nature of Claim

Amount requested                   $


75. Other contingent and unliquidated claims or causes of action of every nature, including counterclaims of the debtor and rights to set off claims
75.1                                                                                                                           $0.00
Nature of Claim

Amount requested                   $


76. Trusts, equitable or future interests in property
76.1                                                                                                                           $0.00
                        Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 26 of 37
77. Other property of any kind not already listed Examples: Season tickets, country club membership
77.1                                                                                                   $0.00



78. Total of Part 11.
Add lines 71 through 77. Copy the total to line 90.
                                                                                                       $0.00


79. Has any of the property listed in Part 11 been appraised by a professional within the last year?

       No
       Yes
                          Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 27 of 37
   Part 12: Summary



 In Part 12 copy all of the totals from the earlier parts of the form.

Type of property                                                             Current value of        Current value of real
                                                                             personal property       property

 80. Cash, cash equivalents, and nancial assets. Copy line 5, Part 1.        $45.74



 81. Deposits and prepayments. Copy line 9, Part 2.                          $0.00


 82. Accounts receivable. Copy line 12, Part 3.                              $48,042.43


 83. Investments. Copy line 17, Part 4.                                      $0.00


 84. Inventory. Copy line 23, Part 5.                                        $0.00


 85. Farming and shing-related assets. Copy line 33, Part 6.                 $0.00


 86. O ce furniture, xtures, and equipment; and collectibles. Copy           $0.00
 line 43, Part 7.



 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.               $109,150.00


 88. Real property. Copy line 56, Part 9.                                                            $0.00
                                                                                                 

 89. Intangibles and intellectual property.. Copy line 66, Part 10.          $0.00


 90. All other assets. Copy line 78, Part 11.                                $0.00


 91. Total. Add lines 80 through 90 for each column                   91a.                                      91b.
                                                                             $157,238.17                               $0.00


 92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.
                                                                                                                               $157,238.17
                   Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 28 of 37
                                               Schedule A/B 50
                  Other machinery, fixtures, and equipment (excluding farm machinery and equipment)
                                                                                           Current Value of
                             Description          Net Book Value       Valuation Method    Debtor's Interest
          50.1   2006 VNL64T VOLVO                     $14,206.25        BOOK VALUE              $14,206.25
          50.2   2006 VNL64T VOLVO                     $14,206.25        BOOK VALUE              $14,206.25
          50.3   2006 VOLVO 670                        $14,231.25        BOOK VALUE              $14,231.25
          50.4   2006 VOLVO 670                        $14,231.25        BOOK VALUE              $14,231.25
          50.5   2010 10M GIRDER EXTENSION             $18,750.00        BOOK VALUE              $18,750.00
          50.6   60 TON STEERABLE DOLLY & JEEP         $33,525.00        BOOK VALUE              $33,525.00
                                           TOTAL:     $109,150.00                 TOTAL:        $109,150.00




Burkhalter Transport, Inc.
                          Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 29 of 37


 Fill in this information to identify the case:

 Debtor name: Burkhalter Transport, Inc.

 United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                         Check if this is an
 Case number: 19-30496
                                                                                                                                                         amended ling


O cial Form 206D
Schedule D: Creditors Who Have Claims Secured by Property

Be as complete and accurate as possible.

   Part 1: List Creditors Who Have Claims Secured by Property



 1. Do any creditors have claims secured by debtor's property?

         No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.

         Yes. Fill in all of the information below.



 2. List creditors who have secured claims.If a creditor has more than one secured claim, list the      Column A                           Column B
 creditor separately for each claim.
                                                                                                        Amount of Claim                    Value of collateral that
                                                                                                        Do not deduct the value of         supports this claim
                                                                                                        collateral.

   2.1                                                Describe debtor's property that is subject to    UNKNOWN*                           $ UNKNOWN
            Creditor's name and mailing               the lien:
            address                                   EQUIPMENT, INVENTORY, AND
            METROPOLITAN                              RECEIVABLES
            PARTNERS FUND IIIA, LP,                   Describe the lien
            70 EAST 55TH STREET,                      SECURITY UNDER LOAN
            NEW YORK, NY 10022                        AGREEMENT, MISSISSIPPI
           Date debt was incurred?                    FINANCING STATEMENT # UCC
            1/8/2018                                  20182501688A
                                                      Is the creditor an insider or related party?
           Last 4 digits of account number
                                                             No
                                                            Yes
           Do multiple creditors have an              Is anyone else liable on this claim?
           interest in the same property?
                                                             No
                  No
                                                             Yes Fill out Schedule H: Codebtors
                  Yes. Specify each creditor,                (O cial Form 206H)
                  including this creditor, and its    As of the petition ling date, the claim is:
                  relative priority.                  Check all that apply.

                                                            Contingent

                                                            Unliquidated

                                                            Disputed

  *Subject to a proposed 9019 settlement agreement




                                                                                                                                          $
                     Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 30 of 37
2.2                                             Describe debtor's property that is subject to   UNKNOWN*   $ UNKNOWN
       Creditor's name and mailing              the lien:
       address                                  EQUIPMENT, INVENTORY, AND
       METROPOLITAN                             RECEIVABLES
       PARTNERS FUND IV-A, LP,                  Describe the lien
       70 EAST 55TH STREET,                     SECURITY UNDER LOAN
       NEW YORK, NY 10022                       AGREEMENT, MISSISSIPPI
       Date debt was incurred?                  FINANCING STATEMENT # UCC
       1/8/2018                                 20182501688A
                                                Is the creditor an insider or related party?
       Last 4 digits of account number
                                                       No
                                                      Yes
       Do multiple creditors have an            Is anyone else liable on this claim?
       interest in the same property?
                                                       No
             No
                                                       Yes Fill out Schedule H: Codebtors
             Yes. Specify each creditor,               (O cial Form 206H)
             including this creditor, and its   As of the petition ling date, the claim is:
             relative priority.                 Check all that apply.

                                                      Contingent

                                                      Unliquidated

                                                      Disputed

*Subject to a proposed 9019 settlement agreement


2.3                                             Describe debtor's property that is subject to   UNKNOWN*   $ UNKNOWN
       Creditor's name and mailing              the lien:
       address                                  EQUIPMENT, INVENTORY, AND
       METROPOLITAN-TTU,                        RECEIVABLES
       LLC, 70 EAST 55TH                        Describe the lien
       STREET, NEW YORK, NY                     SECURITY UNDER LOAN
       10022                                    AGREEMENT, MISSISSIPPI
       Date debt was incurred?                  FINANCING STATEMENT # UCC
       1/8/2018                                 20182501688A
                                                Is the creditor an insider or related party?
       Last 4 digits of account number
                                                       No
                                                      Yes
       Do multiple creditors have an            Is anyone else liable on this claim?
       interest in the same property?
                                                       No
             No
                                                       Yes Fill out Schedule H: Codebtors
             Yes. Specify each creditor,               (O cial Form 206H)
             including this creditor, and its   As of the petition ling date, the claim is:
             relative priority.                 Check all that apply.

                                                      Contingent

                                                      Unliquidated

                                                      Disputed

*Subject to a proposed 9019 settlement agreement




                                                                                                           $
                      Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 31 of 37
 2.4                                             Describe debtor's property that is subject to   UNKNOWN*   $ UNKNOWN
         Creditor's name and mailing             the lien:
         address                                 EQUIPMENT, INVENTORY, AND
         SERIES F&F OF                           RECEIVABLES
         METROPOLITAN                            Describe the lien
         PARTNERS FUND IV, LLC,                  SECURITY UNDER LOAN
         70 EAST 55TH STREET,                    AGREEMENT, MISSISSIPPI
         NEW YORK, NY 10022                      FINANCING STATEMENT # UCC
        Date debt was incurred?                  20182501688A
         1/8/2018                                Is the creditor an insider or related party?

        Last 4 digits of account number                 No
                                                       Yes
                                                 Is anyone else liable on this claim?
        Do multiple creditors have an
                                                        No
        interest in the same property?
                                                        Yes Fill out Schedule H: Codebtors
              No
                                                        (O cial Form 206H)
              Yes. Specify each creditor,        As of the petition ling date, the claim is:
              including this creditor, and its   Check all that apply.
              relative priority.
                                                       Contingent

                                                       Unliquidated

                                                       Disputed

 *Subject to a proposed 9019 settlement agreement


 2.5                                             Describe debtor's property that is subject to   UNKNOWN*   $ UNKNOWN
         Creditor's name and mailing             the lien:
         address                                 EQUIPMENT, INVENTORY, AND
         SERIES INSTITUTIONAL                    RECEIVABLES
         OF METROPOLITAN                         Describe the lien
         PARTNERS FUND IV, LLC,                  SECURITY UNDER LOAN
         70 EAST 55TH STREET,                    AGREEMENT, MISSISSIPPI
         NEW YORK, NY 10022                      FINANCING STATEMENT # UCC
        Date debt was incurred?                  20182501688A
         1/8/2018                                Is the creditor an insider or related party?

        Last 4 digits of account number                 No
                                                       Yes
                                                 Is anyone else liable on this claim?
        Do multiple creditors have an
                                                        No
        interest in the same property?
                                                        Yes Fill out Schedule H: Codebtors
              No
                                                        (O cial Form 206H)
              Yes. Specify each creditor,        As of the petition ling date, the claim is:
              including this creditor, and its   Check all that apply.
              relative priority.
                                                       Contingent

                                                       Unliquidated

                                                       Disputed

 *Subject to a proposed 9019 settlement agreement




3. Total of the dollar amounts from Part 1, Column A, including the amounts from the             $0.00
Additional Page, if any.
                      Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 32 of 37
  Part 2: List Others to Be Noti ed for a Debt That You Already Listed



List in alphabetical order any others who must be noti ed for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
assignees of claims listed above, and attorneys for secured creditors.
If no others need to be noti ed for the debts listed in Part 1, do not ll out or submit this page. If additional pages are needed, copy this page.
                                                                                       On which line in Part 1 did you enter      Last 4 digits of account number for
 Name and address                                                                                                                 this entity
                                                                                       the related creditor?


 3.1     STROOCK & STROOCK & LAVAN LLP, ATTENTION: ALEX COTA AND                      1-5
         BRETT LAWRENCE, 180 MAIDEN LANE, NEW YORK, NY 10038
                          Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 33 of 37


 Fill in this information to identify the case:

 Debtor name: Burkhalter Transport, Inc.

 United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                               Check if this is an
 Case number: 19-30496
                                                                                                                                                               amended ling


O cial Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims. List the
other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and Personal Property
(Of cial Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Of cial Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If
more space is needed for Part 1 or Part 2, ll out and attach the Additional Page of that Part included in this form.

   Part 1: List All Creditors with PRIORITY Unsecured Claims



 1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

        No. Go to Part 2.
        Yes. Go to line 2.



 2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with priority
 unsecured claims, ll out and attach the Additional Page of Part 1.

                                                                                                                            Total claim                   Priority amount

  2.1      Priority creditor’s name and mailing address                 As of the petition ling date, the claim is:        $                             $0.00
                                                                        Check all that apply.

                                                                             Contingent
           Date or dates debt was incurred
                                                                             Unliquidated
           Last 4 digits of account number                                   Disputed
                                                                        Basis for the claim:
           Specify Code subsection of PRIORITY unsecured
           claim:                                                       Is the claim subject to offset?
           11 U.S.C. § 507(a) (                      )                         No
                                                                               Yes
                         Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 34 of 37
  Part 2: List All Creditors with NONPRIORITY Unsecured Claim



3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, ll out and attach
the Additional Page of Part 2.

                                                                                                                                                          Amount of claim

 3.1     Nonpriority creditor’s name and mailing address                                 As of the petition ling date, the claim is:                     $3,000.92
         CARR RIGGS & INGRAM LLC, PO BOX 2418,                                           Check all that apply.
         RIDGELAND, MS 39158                                                                  Contingent
         Date or dates debt was incurred
          5/30/2018                                                                           Unliquidated
                                                                                              Disputed
                                                                                         Basis for the claim:
                                                                                         TRADE PAYABLE - GOODS/SERVICES
                                                                                         Is the claim subject to offset?
                                                                                                   No
                                                                                                   Yes



  Part 3: List Others to BE Noti ed About Unsecured Claims



4. List in alphabetical order any others who must be noti ed for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies, assignees of
claims listed above, and attorneys for unsecured creditors.

If no others need to be noti ed for the debts listed in Parts 1 and 2, do not ll out or submit this page. If additional pages are needed, copy the next page.
 Name and mailing address                                                                    On which line in Part 1 or Part 2 is the related             Last 4 digits of
                                                                                             creditor (if any) listed?                                    account number, if
                                                                                                                                                          any

 4.1.                                                                                       Line


                                                                                                   Not listed. Explain




  Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims



5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                                           Total of claim amounts

5a. Total claims from Part 1                                                                                                      5a.    $0.00
5b. Total claims from Part 2                                                                                                      5b.    $3,000.92
5c. Total of Parts 1 and 2                                                                                                        5c.
Lines 5a + 5b = 5c.
                                                                                                                                           $3,000.92
                          Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 35 of 37


 Fill in this information to identify the case:

 Debtor name: Burkhalter Transport, Inc.

 United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                      Check if this is an
 Case number: 19-30496
                                                                                                                                                      amended ling


O cial Form 206G
Schedule G: Executory Contracts and Unexpired Leases

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries consecutively.

   Schedule G: Executory Contracts and Unexpired Leases



 1. Does the debtor have any executory contracts or unexpired leases?

        No. Check this box and le this form with the court with the debtor’s other schedules. There is nothing else to report on this form.

        Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (O cial Form 206A/B).



   2. List all contracts and unexpired leases                                             State the name and mailing address for all other parties with whom the debtor
                                                                                          has an executory contract or unexpired lease

  2.1     State what the contract
          or lease is for and the
          nature of the debtor’s
          interest
          State the term
          remaining
          List the contract
          number of any
          government contract
                           Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 36 of 37


 Fill in this information to identify the case:

 Debtor name: Burkhalter Transport, Inc.

 United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                                        Check if this is an
 Case number: 19-30496
                                                                                                                                                                        amended ling


O cial Form 206H
Schedule H: Codebtors

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this page.

 1. Does the debtor have any codebtors?

        No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        Yes



 2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules D-G. Include
 all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more
 than one creditor, list each creditor separately in Column 2.

   Column 1: Codebtor                                                                              Column 2: Creditor


   Name                            Mailing Address                                                 Name                                                            Check all schedules
                                                                                                                                                                   that apply:

 2.1
                                                                                                                                                                         D
                                                                                                                                                                         E/F
                                                                                                                                                                         G
                           Case 19-30495 Document 163 Filed in TXSB on 03/16/19 Page 37 of 37


  Fill in this information to identify the case:

  Debtor name: Burkhalter Transport, Inc.

  United States Bankruptcy for the District of: Southern Texas
                                                                                                                                                   Check if this is an
  Case number: 19-30496
                                                                                                                                                   amended ling


      Declaration Under Penalty of Perjury for Non-Individual Debtors




     Declaration and signature
  I am the president, another o cer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
  representative of the debtor in this case.
  I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

       Schedule A/B: Assets–Real and Personal Property (O cial Form 206A/B)
       Schedule D: Creditors Who Have Claims Secured by Property (O cial Form 206D)
       Schedule E/F: Creditors Who Have Unsecured Claims (O cial Form 206E/F)
       Schedule G: Executory Contracts and Unexpired Leases (O cial Form 206G)
       Schedule H: Codebtors (O cial Form 206G)
       Summary of Assets and Liabilities for Non-Individuals (O cial Form 206Sum)
        Amended Schedule
     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
  (O cial Form 204)
     Other document that
  requires a declaration
I declare under penalty of perjury that the foregoing is true and correct.

Executed on                                                                             /s/ RYAN BOULEY
                         3/16/2019
                                                                                        Signature of individual signing on behalf of debtor
                                                                                        RYAN BOULEY
                                                                                        Printed name
                                                                                        PROPOSED CHIEF RESTRUCTURING OFFICER
                                                                                        Position or relationship to debtor
